Citation Nr: 0613110	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 10 percent 
for rotary instability and dislocating patella, right knee, 
status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge during a videoconference 
hearing.

During his December 2005 videoconference hearing, the veteran 
raised the issue of entitlement to service connection for a 
back disability as secondary to his service-connected right 
knee disability.  This matter is referred to the RO for the 
appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's claim of entitlement to service 
connection hepatitis C, the Board notes that it is unclear 
from the medical evidence of record whether the veteran has 
any disability associated with hepatitis C.  Upon VA 
examination in January 2005, the examiner noted a history of 
positive hepatitis C antibody with undetectable hepatitis C 
RNA.  In March 2005, the examiner submitted an addendum 
asserting that the results from the hepatitis C RIBA testing 
performed in January 2005 were indeterminate, which meant 
that the hepatitic C was not currently active.  In his 
December 2005 videoconference hearing, however, the veteran 
alleged that he was experiencing cirrhosis, secondary to 
hepatitis C.  Accordingly, a remand is necessary in order to 
determine whether the veteran has any current disability 
associated with his hepatitis C.

Additionally, the Board notes that the veteran was awarded 
service connection for rotary instability and dislocating 
patella, right knee, status post medial meniscectomy by means 
of a March 22005 rating decision; a 10 percent disability 
rating was assigned.  During his December 2005 
videoconference hearing, the veteran contended that the 
assigned 10 percent rating was not high enough.  There is no 
record, however, that a statement of the case was issued to 
the veteran concerning this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.   See Manlicon v. West, 12 Vet. App. 
238 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  With regards to the issue of 
entitlement to service connection for 
hepatitis C, the RO should schedule the 
veteran for a VA examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should be 
asked to render an opinion as to whether 
it is at least as likely as not (i.e. a 
50% or greater likelihood) that the 
veteran currently exhibits any residual 
disability due to the hepatitis C virus.  
The report of examination should include 
a complete rationale for all opinions 
rendered.

3.  With regards to the issue of 
entitlement to an initial rating in 
excess of 10 percent for rotary 
instability and dislocating patella, 
right knee, status post medial 
meniscectomy, the RO should undertake all 
actions required by 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case so that the veteran may have the 
opportunity to complete an appeal on the 
issue (if he so desires) by filing a 
timely substantive appeal.

4.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





